ICJ_144_ObligationProsecuteExtradite_BEL_SEN_2012-07-20_JUD_01_ME_06_EN.txt.                      571




                                   DISSENTING OPINION OF JUDGE XUE



                       1. In principle, I agree with the Judgment that Senegal as a party to the
                     Convention against Torture and Other Cruel, Inhuman or Degrading
                     Treatment or Punishment of 1984 (the Convention) should submit with-
                     out delay the case of Mr. Hissène Habré to the competent authorities for
                     the purpose of prosecution, if it decides not to extradite him. However, I
                     disagree with the majority of the Members of the Court on a number of
                     important issues in the Judgment. As required by my judicial duty, I shall
                     explain my dissent.


                                           1. The Issue of Admissibility

                        2. In the proceedings, Senegal objects to the admissibility of Belgium’s
                     claims and maintains that Belgium is not entitled to invoke the interna-
                     tional responsibility of Senegal for the alleged breach of its obligation to
                     submit the Hissène Habré case to its competent authorities for the pur-
                     pose of prosecution, unless it extradites him. In particular, Senegal argues
                     that none of the alleged victims of the acts said to be attributable to
                     Mr. Habré was of Belgian nationality at the time when the alleged acts
                     were committed (Judgment, para. 64). Belgium does not dispute that fact
                     but contends that the case is not about diplomatic protection, and
                     “[u]nder the Convention, every State party, irrespective of the nationality
                     of the victims, is entitled to claim performance of the obligation con-
                     cerned, and, therefore, can invoke the responsibility resulting from the
                     failure to perform” (ibid., para. 65). It notes in its Application that “[a]s
                     the present jurisdiction of the Belgian courts is based on the complaint
                     filed by a Belgian national of Chadian origin, the Belgian courts intend to
                     exercise passive personal jurisdiction” (ibid.).

                       3. This dispute between the Parties with respect to the qualification of
                     passive nationality apparently has a direct bearing on the question of
                     admissibility ; should the nationality of the victim be established at the
                     time of the commission of the alleged acts, Belgium’s claim is obviously
                     inadmissible.
                       4. Indeed, this case is different from diplomatic protection where
                     nationality serves as a nexus between an injured individual and its State
                     so as to give the latter entitlement to invoke international responsibility
                     of the wrongful State for the protection of the individual. Nationality
                     principle, however, is not exclusively applicable in diplomatic protection
                     cases in international law. It is also relevant in international criminal law

                     153




6 CIJ1033.indb 302                                                                                   28/11/13 12:50

                     572 	     obligation to prosecute or extradite (diss. op. xue)

                     cases where nationality provides one of the bases for jurisdiction. In the
                     present case, it defines and determines the entitlement of a State party in
                     the exercise of its jurisdiction to prosecute and the right to request for
                     extradition from another State party.


                        5. Under Article 5, paragraph 1 (c), of the Convention, it is provided
                     that jurisdiction can be established over torture offences by a State party
                     “when the victim is a national of that State if that State considers it
                     appropriate”. The Convention does not specify whether such passive
                     nationality should be established at the time of the occurrence of tortuous
                     acts, nor does it prescribe it as a necessary ground ; it leaves certain dis-
                     cretion to each State party to decide. In this case, therefore, Belgium’s law
                     and practice have relevance to the issue.
                        6. Belgium established absolute universal jurisdiction over crimes
                     under international humanitarian law in 1993 (the 1993 law), including
                     jurisdiction based on passive nationality. On 23 April 2003 and
                     5 August 2003, Belgium amended the 1993 law, by which it restricted,
                     among others, the temporal condition of passive nationality, i.e., nation-
                     ality should be established at the time of the events instead of at the time
                     of filing a case (the 2003 law). The 2003 law provides to the extent that on
                     the count of a crime under international humanitarian law committed
                     abroad, criminal prosecution can be exercised only when the victim is, at
                     the time of the events, Belgian, or having been staying effectively in Belgium
                     for at least three years. In its decision No. 68/2005 of 13 April 2005, the
                     Belgian Court of Arbitration, while upholding the constitutionality of the
                     2003 law, referred to the legislative intention of the said amendment and
                     stated that

                           “as for the criterion of personal ties with the country, the lawmaker
                           deemed it was necessary to introduce certain limits as regards the prin-
                           ciple of the capacity to be a defendant in proceedings ; it is necessary
                           that at the time of the events, the victim be of Belgian nationality or be
                           effectively staying in Belgium, in a usual, legal manner for at least three
                           years” (emphasis added).
                       7. It also points out that such limits are imposed in order to avoid “an
                     obviously abusive political use of this law”, since there are people

                           “who settled in Belgium for the sole purpose of obtaining the possi-
                           bility, as under the auspices of the law of 16 June 1993 governing the
                           prevention of serious violations of international humanitarian law
                           and Article 144ter of the Judicial Code, of securing the jurisdiction of
                           the Belgian courts for violations of which these persons claim they
                           are the victims” (Court of Arbitration, judgment of 13 April 2005,
                           communicated by the Agent of the Republic of Senegal to the Court
                           on 13 April 2012).

                     154




6 CIJ1033.indb 304                                                                                       28/11/13 12:50

                     573 	    obligation to prosecute or extradite (diss. op. xue)

                     Belgium’s 2003 law should in no way be regarded as incompatible with
                     the object and purpose of the Convention in the struggle against torture,
                     although its legislative limits to passive nationality restrain Belgium’s
                     right to exercise its jurisdiction over torture.

                        8. By its own legislative and judicial acts, particularly the jurisdictional
                     limits its 2003 law imposes on passive nationality, Belgium is therefore
                     precluded from denying the applicability of the nationality rule in case it
                     wishes to exercise passive personal jurisdiction. As a State party request-
                     ing for extradition under Article 7, paragraph 1, of the Convention, Bel-
                     gium has to, as a matter of law, establish its entitlement to exercise
                     jurisdiction.
                        9. It is noted that during the written pleadings, Belgium claims that the
                     transitional provisions to the 2003 law provide to the extent that if inves-
                     tigative measure has already been taken on the date of entry into force of
                     the 2003 law and at least one complainant was a Belgian national at the
                     time the criminal proceedings were initiated, the Belgian courts shall con-
                     tinue to exercise jurisdiction. In this case, Mr. A. Aganaye, a Belgian
                     national as of 19 June 1998, filed the case against Mr. Habré in the Bel-
                     gian courts in 2000. Moreover, numerous investigative measures were
                     taken before the entry into force of the 2003 law.
                        10. It is clear to the Court that, among the complainants against
                     Mr. Habré in the Belgian courts, only Mr. A. Aganaye was a Belgian
                     national. Two others were with dual nationalities of Chad and Belgium.
                     None of them was a Belgian national at the time of the events and all
                     were naturalized in Belgium well after the events of the commission of
                     torture in Chad. This nexus for passive national jurisdiction was appar-
                     ently fragile. Belgium does not provide any evidence to show that such
                     national link is not solely meant to secure the jurisdiction of the Belgian
                     courts and, as such, “displayed an ‘obvious link attaching him to Bel-
                     gium’, to use the words of the Belgian Court of Arbitration” (Court of
                     Arbitration, judgment No. 104/2006 of 21 June 2006, communicated by
                     the Agent of the Republic of Senegal to the Court on 13 April 2012).

                        11. In answering one of the questions put forward by a Member of the
                     Court in regard to Belgium’s entitlement to invoke Senegal’s responsi­
                     bility in the Court, Belgium argues that “it is not the nationality of the
                     alleged victims which is the basis of the entitlement of a State to invoke
                     the responsibility of another State. What is relevant is to whom the obli-
                     gation breached is owed.” (CR 2012/6, p. 52, para. 56 (Wood).) This
                     argument implicitly changes Belgium’s original claim from a request for
                     extradition to a general right to monitor treaty implementation. Under
                     the Convention, whether Senegal owes an obligation to Belgium to extra-
                     dite, first and foremost, depends on whether Belgium has entitlement to
                     exercise jurisdiction in accordance with Article 5 of the Convention.



                     155




6 CIJ1033.indb 306                                                                                     28/11/13 12:50

                     574 	     obligation to prosecute or extradite (diss. op. xue)

                        12. The Court, regrettably and questionably, fails to address this cru-
                     cial issue presented by Senegal in the Judgment. Instead of interpreting
                     Article 5, paragraph 1, of the Convention, the Court bases its reasoning
                     on the notion obligations erga omnes partes, which in my opinion, goes
                     far beyond treaty interpretation, deviating from the established jurispru-
                     dence of the Court.
                        13. In examining the issue of Belgium’s standing, the Court focuses on
                     the question “whether being a party to the Convention is sufficient for a
                     State to be entitled to bring a claim to the Court concerning the cessation
                     of alleged violations by another State party of its obligations under that
                     instrument” (Judgment, para. 67). It states that,

                               “The States parties to the Convention have a common interest to
                           ensure, in view of their shared values, that acts of torture are pre-
                           vented and that, if they occur, their authors do not enjoy impunity.
                           The obligations of a State party to conduct a preliminary inquiry into
                           the facts and to submit the case to its competent authorities for
                           ­prosecution are triggered by the presence of the alleged offender in
                            its territory, regardless of the nationality of the offender or the vic-
                            tims, or of the place where the alleged offences occurred. All the
                            other States parties have a common interest in compliance with these
                            obligations by the State in whose territory the alleged offender is
                            ­present.” (Ibid., para. 68.)

                     Taken from the obiter dictum of the Barcelona Traction Judgment (Barce-
                     lona Traction, Light and Power Company, Limited (Belgium v. Spain),
                     Second Phase, Judgment, I.C.J. Reports 1970, p. 32, para. 33), the Court
                     defines such obligations as obligations erga omnes partes.

                        14. By virtue of the nature of such erga omnes partes obligations, the
                     Court concludes that Belgium, as a State party to the Convention against
                     Torture, has standing to invoke Senegal’s responsibility for the alleged
                     breaches of its obligations under Article 6, paragraph 2, and Article 7,
                     paragraph 1. Therefore, Belgium’s claims are admissible. This conclusion
                     is abrupt and unpersuasive.

                        15. In the first place, the Court’s reference to the Barcelona Traction
                     case misuses the obiter dictum in that Judgment in several aspects. In that
                     case the Court specifically drew the distinction between obligations owed
                     to the international community as a whole and those arising vis‑à‑vis
                     another State. It stated that “[b]y their very nature the former are the
                     concern of all States. In view of the importance of the rights involved, all
                     States can be held to have a legal interest in their protection ; they are
                     obligations erga omnes.” (Ibid.) In terms of standing, however, the Court
                     only spelt out the conditions for the breach of obligations in bilateral
                     relations and stopped short of the question of standing in respect of obli-

                     156




6 CIJ1033.indb 308                                                                                     28/11/13 12:50

                     575 	    obligation to prosecute or extradite (diss. op. xue)

                     gations erga omnes. The Court apparently referred to substantive law
                     rather than procedural rules, with no indication to change the state of the
                     law in the sense that there is no general standing resident with each and
                     every State to bring a case in the Court for the vindication of a communal
                     interest.


                        16. Since the Barcelona Traction Judgment, the Court has referred to
                     obligations erga omnes in a number of cases (East Timor (Portugal v. Aus-
                     tralia), Judgment, I.C.J. Reports 1995, p. 102, para. 29 ; Application of the
                     Convention on the Prevention and Punishment of the Crime of Genocide (Bos-
                     nia and Herzegovina v. Yugoslavia), Preliminary Objections, Judgment,
                     I.C.J. Reports 1996 (II), p. 616, para. 31 ; Legal Consequences of the Con-
                     struction of a Wall in the Occupied Palestinian Territory, Advisory Opinion,
                     I.C.J. Reports 2004 (I), p. 199, paras. 155‑157 ; Armed Activities on the Ter-
                     ritory of the Congo (New Application : 2002) (Democratic Republic of the
                     Congo v. Rwanda), Jurisdiction and Admissibility, Judgment, I.C.J. Reports
                     2006, pp. 31‑32, para. 64 ; Application of the Convention on the Prevention
                     and Punishment of the Crime of Genocide (Bosnia and Herzegovina v. Serbia
                     and Montenegro), Judgment, I.C.J. Reports 2007 (I), p. 104, para. 147). In
                     none of them, has it pronounced that the existence of a common interest
                     alone would give a State entitlement to bring a claim in the Court.
                        17. Secondly, the Court’s conclusion on obligations erga omnes partes
                     in this case is not in conformity with the rules of State responsibility.
                     Even though prohibition of torture has become part of jus cogens in inter-
                     national law, such obligations as to make immediately a preliminary
                     inquiry and the obligation to prosecute or extradite are treaty rules, sub-
                     ject to the terms of the Convention. Notwithstanding the fact that the
                     States parties have a common interest in their observance, by virtue of
                     treaty law, the mere fact that a State is a party to the Convention does
                     not, in and by itself, give that State standing to bring a case in the Court.
                     Under international law, it is one thing that each State party has an inter-
                     est in the compliance with these obligations, and it is another that every
                     State party has standing to bring a claim against another State for the
                     breach of such obligations in the Court. A State party must show what
                     obligations that another State party owes to it under the Convention have
                     been breached. Such “injury”, to use the language in Article 42 of the
                     International Law Commission’s Articles on State Responsibility, distin-
                     guishes the State from other States parties as it is “specially affected” by
                     the breach. These procedural rules in no way diminish the importance of
                     prohibition of torture as jus cogens. Jus cogens, likewise, by its very
                     nature, does not automatically trump the applicability of these proce-
                     dural rules (Jurisdictional Immunities of the State (Germany v. Italy :
                     Greece intervening Jurisdictional Immunities of States (Germany v. Italy ;
                     Greece intervening), Judgment, I.C.J. Reports 2012 (I), pp. 140-141,
                     paras. 93‑95).


                     157




6 CIJ1033.indb 310                                                                                    28/11/13 12:50

                     576 	     obligation to prosecute or extradite (diss. op. xue)

                        18. By adopting the notion erga omnes partes, it seems that the Court
                     has blurred the distinction between the claimant State and the other
                     States parties by prescribing a general right to invoke international
                     responsibility in the Court. As a requesting State for extradition, Bel-
                     gium, provided that its jurisdiction is properly established under Article 5,
                     is entitled to bring a claim against Senegal for the alleged breach of Arti-
                     cle 7, paragraph 1, of the Convention. Belgium’s entitlement to raise a
                     claim against Senegal for breach of its obligations to make immediately a
                     preliminary inquiry under Article 6, paragraph 2, and the obligation to
                     prosecute under Article 7, paragraph 1, should be tenable only if such
                     claim is intrinsically connected with its request for extradition. As a mat-
                     ter of fact, the dispute between the Parties arose over the interpretation
                     and application of the principle aut dedere aut judicare under Article 7,
                     paragraph 1. In other words, Belgium’s Application rests on the terms of
                     the Convention rather than the existence of a common interest. When the
                     Court, in addressing the issue of standing, states that


                           “any State party to the Convention may invoke the responsibility of
                           another State party with a view to ascertaining the alleged failure to
                           comply with its obligations erga omnes partes, such as those under
                           Article 6, paragraph 2, and Article 7, paragraph 1, of the Convention,
                           and to bring that failure to an end” (Judgment, para. 69),

                     I am afraid that its pronouncement can find no support of State practice
                     in the application of the Convention.
                         19. Thirdly, the Court’s conclusion on admissibility is contrary to the
                     terms of the Convention. In order to achieve the object and purpose of
                     the Convention, a reporting and monitoring system is established under
                     Articles 17‑20 of the Convention to supervise the implementation of the
                     Convention by the States parties. Besides, a communication mechanism is
                     created under Article 21, by which a State party may send communica-
                     tions to the Committee against Torture to the effect that it considers that
                     another State party is not fulfilling its obligations under this Convention.
                     These mechanisms are designed exactly to serve the common interest of
                     the States parties in the compliance with the obligations under the Con-
                     vention. The Court’s concern in the reasoning that, should a special inter-
                     est be required for making a claim concerning the cessation of an alleged
                     breach by another State, in many cases no State would be in the position
                     to make such a claim (Judgment, para. 69), is therefore unfounded.
                         20. Under the Convention, conditions for the operation of these
                     ­mechanisms demonstrate that the States parties in no way intended to
                      create obligations erga omnes partes in Article 6, paragraph 2, and
                      ­Article 7, paragraph 1.
                         21. Under Article 22, communications can be made only upon prior
                       declaration by a State party recognizing the competence of the Com­

                     158




6 CIJ1033.indb 312                                                                                   28/11/13 12:50

                     577 	    obligation to prosecute or extradite (diss. op. xue)

                     mittee and can be made only against those States parties that have
                     made a declaration to the same effect. The Committee will not receive
                     and consider any communications if such communication concerns a
                     State party that has not made such a declaration.
                         22. Furthermore, under Article 30, paragraph 2, each State may, at the
                     time of signature or ratification of the Convention or accession thereto,
                     declare that it does not consider itself bound by paragraph 1 of this
                     ­Article, particularly with regard to the jurisdiction of the International
                      Court of Justice.
                         23. Obviously, if the States parties had intended to create obligations
                      erga omnes partes, as pronounced by the Court, Articles 21 and
                      Article 30, paragraph 1, should have been made mandatory rather
                      ­
                      than optional for the States parties. In accordance with treaty law, any
                      inter­pretation and application of the object and purpose of the Conven-
                      tion should not contradict, or even override, the clear terms of the treaty.
                      

                             2. Relationship between the Obligations Concerned

                        24. On the question of jurisdiction, the Court finds that the dispute
                     between the Parties with regard to the interpretation or application of
                     Article 5, paragraph 2, of the Convention had ended by the time the
                     Application was filed. The Court therefore lacks jurisdiction to rule on
                     that issue. However, the Court is of the view that it may still have to con-
                     sider the consequences of Senegal’s conduct on the compliance with other
                     obligations under the Convention, provided its jurisdiction is established.
                     This fragmented approach to the interpretation and application of treaty
                     provisions, in my view, is problematic in law.

                       25. Belgium in its submissions asks the Court to adjudicate and declare
                     that Senegal breached its obligation under Article 5, paragraph 2. The
                     reason that the Parties have no dispute over this point, as found by the
                     Court, is that Senegal accepts the decision of the Committee against Tor-
                     ture in 2006 that it breached its obligation under Article 5, paragraph 2,
                     for failing to take necessary measures to establish jurisdiction in its
                     domestic law in due time. The Court’s decision on lack of jurisdiction
                     over Article 5, paragraph 2, has two legal implications : one is that the
                     Court eschews the need to pronounce on the merits of the issue, namely,
                     Senegal’s breach of its obligation under Article 5, paragraph 2, has ceased
                     to exist by the time of Belgium’s institution of the Application ; secondly,
                     Senegal’s obligation to make a preliminary inquiry under Article 6, para-
                     graph 2, and obligation to prosecute under Article 7, paragraph 1, of the
                     Convention are separated from the obligation under Article 5, para-
                     graph 1, in the Court’s reasoning.




                     159




6 CIJ1033.indb 314                                                                                   28/11/13 12:50

                     578 	    obligation to prosecute or extradite (diss. op. xue)

                        26. In the establishment of universal jurisdiction under the Conven-
                     tion, Article 5, paragraph 2, Article 6, paragraph 2, and Article 7, para-
                     graph 1, are intrinsically interrelated ; Article 5, paragraph 2, is the
                     precondition for the implementation of the other two provisions for the
                     exercise of universal jurisdiction. In other words, without established
                     jurisdictional ground, the competent authorities of a State party would
                     not be able to fulfil the obligation to prosecute or take a decision on a
                     request for extradition from another State party. This is a matter of inter-
                     national law as well as internal law, but first and foremost international
                     law in this case.

                        27. In the Judgment, although the Court recognizes “the fact that the
                     required legislation had been adopted only in 2007 necessarily affected
                     Senegal’s implementation of the obligations imposed on it by Article 6,
                     paragraph 2, and Article 7, paragraph 1, of the Convention” (Judgment,
                     para. 77 ; emphasis added), it has nevertheless found Senegal’s conduct
                     before 2007 relevant for the consideration of its obligations under these
                     Articles. Under criminal law, legal proceedings for prosecution must be
                     based on a sound jurisdictional ground. As Senegal failed to duly adopt
                     necessary measures to establish universal jurisdiction in its domestic law,
                     its competent authorities dismissed the legal proceedings against
                     Mr. Habré for lack of jurisdiction. At the international level, this means
                     Senegal did not meet its obligation under Article 7 of the Convention, a
                     finding by the Committee against Torture. Again, Senegal does not con-
                     test that point.

                         28. In the present case, given the indivisible nature of the treaty obliga-
                      tions under the aforesaid three provisions, Senegal’s failure to fulfil its
                      obligations under Article 6, paragraph 2, and Article 7, paragraph 1, of
                     the Convention, is not, as the Court states, due to its domestic law (ibid.,
                     para. 113), but due to its failure to fulfil its obligation under Article 5,
                     paragraph 2. The fact that Senegal’s breach of its obligation under
                     ­Article 5, paragraph 2, ceased to exist in 2007 has consequential effect on
                      Senegal’s implementation of its obligations under Article 6, paragraph 2,
                      and Article 7, paragraph 1. That is to say, after Senegal established uni-
                      versal jurisdiction over torture offences, it should immediately conduct
                      criminal investigation against Mr. Habré so as to decide whether to sub-
                      mit him to prosecution or extradite him in accordance with Article 7,
                      paragraph 1, of the Convention. Therefore, the relevant time for the con-
                      sideration of whether or not Senegal has breached its obligations under
                      Article 6, paragraph 2, and Article 7, paragraph 1, should be the time
                      since Senegal adopted necessary legislation in 2007 rather than from 2000,
                      or even earlier.


                       29. With regard to Article 6, paragraph 2, the Court finds that “the
                     Senegalese authorities did not immediately initiate a preliminary inquiry

                     160




6 CIJ1033.indb 316                                                                                     28/11/13 12:50

                     579 	     obligation to prosecute or extradite (diss. op. xue)

                     as soon as they had reason to suspect Mr. Habré, who was in their terri-
                     tory, of being responsible for acts of torture” (Judgment, para. 88). It also
                     considers that Senegal failed to make such an inquiry in 2008 when a
                     further complaint against Mr. Habré was filed in Dakar. In my view, in
                     2000 when the first complaint was filed in the Senegalese courts, the Sen-
                     egal competent authorities did take legal action and indicted him. As far
                     as the complaint in 2008 is concerned, the fact is that by 2008 Senegal had
                     already been in the process of preparing for the trial of Mr. Habré. The
                     evidence before the Court demonstrates the following facts.

                        30. In July 2006, the Assembly of the African Union of Heads of State
                     and Government, by Decision 127 (VII), inter alia, “decides to consider
                     the Hissène Habré case as falling within the competence of the African
                     Union . . . mandates Senegal to prosecute and ensure that Hissène Habré
                     is tried, on behalf of Africa, by a competent Senegalese court with guar-
                     antees for fair trial” (Memorial of Belgium, paras. 1.68‑1.71, Ann. F.2 ;
                     Counter‑Memorial of Senegal, para. 106).
                        31. On 5 October 2007, in a Note Verbale sent from the Senegalese
                     Embassy in Brussels to the Ministry of Foreign Affairs of Belgium,
                     Senegal informed Belgium that it had decided to organize the trial
                     ­
                     of Mr. Habré and invited Belgium to a meeting of potential donors to
                     finance the trial (Memorial of Belgium, Ann. B.15).
                        32. On 6 October 2008, only days after the filing of the aforesaid com-
                     plaints against Mr. Habré in the Senegalese courts, Mr. Habré seised the
                     ECOWAS Court of Justice against the trial over his case to be conducted
                     by Senegal.
                        33. These facts, among others, reveal that by 2008 the Hissène Habré
                     case was well under way. It had passed the stage of preliminary inquiry
                     for the decision whether or not the alleged perpetrator should be brought
                     to trial ; when Senegal decided to prosecute Mr. Habré, it must have pos-
                     sessed the necessary facts for that decision. Under such circumstances, the
                     Court’s pronouncement on the obligation to make a preliminary inquiry
                     under Article 6, paragraph 2, seems unnecessarily formalistic. Indeed, as
                     the Court itself points out, “the choice of means for conducting the
                     inquiry remains in the hands of the States parties, taking account of
                     the case in question” (Judgment, para. 86). It is also true by this stage
                     Senegal has the competence to decide whether it is still necessary to con-
                     duct a preliminary inquiry.


                                    3. Obligation Aut Dedere Aut Judicare
                                         under Article 7, Paragraph 1

                       34. Under Article 7, paragraph 1,
                           “[t]he State Party in the territory under whose jurisdiction a person
                           alleged to have committed any offence referred to in Article 4 is found

                     161




6 CIJ1033.indb 318                                                                                   28/11/13 12:50

                     580 	     obligation to prosecute or extradite (diss. op. xue)

                           shall in the cases contemplated in Article 5, if it does not extradite
                           him, submit the case to its competent authorities for the purpose of
                           prosecution”.
                       35. On the nature and meaning of the obligation aut dedere aut judi-
                     care as laid down in Article 7, paragraph 1, the Court states that the obli-
                     gation requires the State concerned to submit the case to its competent
                     authorities for the purpose of prosecution, irrespective of the existence of
                     a prior request for his extradition. On a general ground, this pronounce-
                     ment is in line with the object and purpose of the Convention. In the
                     present case, the Court’s statement by implication refers to Senegal’s con-
                     duct before Belgium’s first request for extradition was raised. As stated
                     above, Senegal’s failure to bring Mr. Habré to trial during that time was
                     primarily due to the breach of its obligation under Article 5, paragraph 2,
                     of the Convention. Whether Senegal has breached its obligation under
                     Article 7, paragraph 1, should be considered from the time after it adopted
                     necessary legislation and established universal jurisdiction over torture.


                       36. In the present case, the essential question rests on the issue of Bel-
                     gium’s request for extradition. I agree with the Court that extradition is
                     an option for the State concerned. It is up to that State to decide whether
                     or not to extradite the alleged suspect. On the relations between the two
                     options, extradition or prosecution, the Court is of the view that

                           “the choice between extradition or submission for prosecution, pur-
                           suant to the Convention, does not mean that the two alternatives are
                           to be given the same weight. Extradition is an option offered to the
                           State by the Convention, whereas prosecution is an international obli-
                           gation under the Convention, the violation of which is a wrongful act
                           engaging the responsibility of the State.” (Judgment, para. 95.)
                     I beg to disagree with this interpretation of Article 7, paragraph 1.

                        37. The object and purpose of the Convention is to establish the broad-
                     est possible jurisdiction in order to effectively fight against torture
                     throughout the world. The establishment of universal jurisdiction and
                     extradition bases between the States parties aims at preventing “safe
                     haven” for the perpetrator. If the State where the alleged offender is pres-
                     ent decides to extradite him to the requesting State, the requested State
                     would be relieved from the obligation to prosecute. Should the State
                     decide otherwise not to submit the case to its own competent authorities
                     for prosecution, it is obliged under Article 7, paragraph 1, to submit the
                     case to the extradition proceedings. Logically, if the State concerned has
                     taken the decision to prosecute, by virtue of general principles of criminal
                     justice that no one should be tried twice for the same offence, the extradi-
                     tion request should be rejected.

                     162




6 CIJ1033.indb 320                                                                                  28/11/13 12:50

                     581 	     obligation to prosecute or extradite (diss. op. xue)

                        38. In the present case, despite Senegal’s repeated assurance that it has
                     decided to prosecute Mr. Habré to fulfil its obligation under Article 7,
                     paragraph 1, Belgium has persistently pressed its request for extradition.
                     As a matter of fact, it has presented its latest request to Senegal for extra-
                     dition of Mr. Habré on 17 January 2012. On 15 May 2012, Senegal noti-
                     fied the Court that with complete documents received from Belgium, the
                     matter is now under the consideration of the Senegalese competent
                     authorities. In light of the foregoing events, it is clear that in Belgium’s
                     view Senegal has not yet taken the decision whether to prosecute or extra-
                     dite. Before Senegal has yet decided to prosecute, as a State party, Bel-
                     gium is entitled under Article 7, paragraph 1, to request for extradition of
                     Mr. Habré, provided the issue of admissibility is settled. While the deci-
                     sion on extradition is still pending, however, it is questionable for Bel-
                     gium to claim that Senegal has breached its obligation under Article 7,
                     paragraph 1, for failing to prosecute, because such claim would directly
                     contradict Belgium’s own request for extradition. Instead of addressing
                     the treaty relations between the Parties under Article 7, paragraph 1, the
                     Court, unfortunately, focuses on Senegal’s obligation to prosecute.




                       39. If Senegal’s obligation to prosecute is presumed or mandated, Bel-
                     gium’s request for extradition may be deemed playing a different role :
                     monitoring the implementation of Senegal’s obligations under the Con-
                     vention. It is true that Belgium’s request for extradition has actually
                     pushed the process to bring Mr. Habré to prosecution, but to give a State
                     party an entitlement to monitor the implementation of any State party on
                     the basis of erga omnes partes certainly goes beyond the legal framework
                     of the Convention. Article 7, paragraph 1, does not provide the State
                     requesting extradition with a right to urge the requested State to­
                     prosecute. It only allows the requesting State to claim its right to request
                     for extradition if the requested State has failed to implement its o
                                                                                        ­ bligation
                     to prosecute or extradite. When the decision on prosecution is taken
                     or the extradition request is being considered under due process, it is
                     questionable for the Court to pronounce that Senegal has breached its
                     obligation under Article 7, paragraph 1.




                                              4. Other Relevant Issues

                       40. The Court states in the Judgment that
                           “the financial difficulties raised by Senegal cannot justify the fact that
                           it failed to initiate proceedings against Mr. Habré . . . Moreover, the

                     163




6 CIJ1033.indb 322                                                                                      28/11/13 12:50

                     582 	    obligation to prosecute or extradite (diss. op. xue)

                           referral of the matter to the African Union . . . cannot justify the
                           latter’s delays in complying with its obligations under the Conven-
                           tion.” (Judgment, para. 112.)
                        41. The Court is fully aware that the Hissène Habré case is now under
                     the purview of the African Union (AU). Evidence before the Court shows
                     that none of the decisions taken by the Organization or other regional
                     organs, e.g., ECOWAS Court of Justice, can be considered as contrary to
                     the object and purpose of the Convention ; all of them reinforce Senegal’s
                     obligation under the Convention to bring Mr. Habré to prosecution. It
                     would only do justice to say that the AU’s decision adopted in July 2006
                     that urged Senegal to ensure that Hissène Habré be tried in Africa and by
                     the Senegalese courts actually accelerated Senegal’s process to amend its
                     national law in accordance with the provisions of the Convention and
                     paved the way for the trial of Mr. Habré. Since 2007, after Senegal
                     adopted the necessary measures and established universal jurisdiction
                     over torture, as the regional political organ, the AU has been a facilitat-
                     ing factor in the process. Nowhere can the Court ascertain that Senegal’s
                     referral of the Hissène Habré case to the AU was intended to delay the
                     implementation of its obligations under the Convention.




                        42. More importantly, even if the AU ultimately decides to establish a
                     special tribunal for the trial of Mr. Habré, Senegal’s surrender of
                     Mr. Habré to such a tribunal could not be regarded as a breach of its
                     obligation under Article 7, paragraph 1, because such a tribunal is created
                     precisely to fulfil the object and purpose of the Convention ; neither the
                     terms of the Convention nor the State practice in this regard prohibit
                     such an option.
                        43. With respect to the delays in Senegal’s implementation of its obli-
                     gations under the Convention, for the reasons stated previously, I am of
                     the view that the Court should look at Senegal’s conduct since it estab-
                     lished universal jurisdiction over torture in 2007. As a member of
                     ECOWAS, Senegal has the obligation to respect the jurisdiction of the
                     ECOWAS Court of Justice and wait for it to pronounce on the case sub-
                     mitted by Mr. Habré. If this procedure had caused delay, such delay was
                     legally justifiable.

                       44. As a State party to the Convention, Senegal cannot justify its fail-
                     ure to implement its obligations by financial difficulties. The Court should
                     not nevertheless downplay the practical difficulties that Senegal faces in
                     the preparation of the trial, categorically disregarding the financial diffi-
                     culties that Senegal may face in the trial.


                     164




6 CIJ1033.indb 324                                                                                   28/11/13 12:50

                     583 	    obligation to prosecute or extradite (diss. op. xue)

                        45. With over 40,000 victims and several hundreds of witnesses mainly
                     from abroad, investigation and collection of evidence alone could be a
                     heavy task for Senegal. The experiences of many existing international/
                     special criminal tribunals have proved that a trial on such a large scale
                     could go on for years, even decades, with astronomical sums of money
                     budgeted from international organizations and donated by States. Take
                     the Special Court for Sierra Leone (SCSL) for example, the institution
                     was established under the United Nations Security Council resolu-
                     tion 1315 (2000) in 2002. The original estimate for the lifespan of the
                     SCSL was three years and the total budget for it was estimated at
                     US$76 million. After several extensions, the Court still functions today
                     and its costs have amounted to over US$200 million.



                        46. The Special Tribunal for Lebanon (STL) also offers an illustrative
                     example. The STL was established by the United Nations Security Coun-
                     cil resolution 1757 in 2007 and started to operate in 2009, with 49 per cent
                     of its budget from Lebanon and 51 per cent from contributions. From
                     2009 to 2012, in three years’ time of its operation, the total budget has
                     reached US$172 million. In February 2012, the mandate of the STL was
                     renewed for another three years. The experience of the International
                     Criminal Tribunal for the former Yugoslavia (ICTY) is even more telling.
                     The ICTY has been in existence for nearly 20 years by now. In the past
                     decade, its annual budget on average has been around US$140 million.

                       47. These examples explain that, being the first case of its kind under
                     the Convention, the trial of the Hissène Habré case needs political as well
                     as financial support from the international community, particularly the
                     AU and donor countries. It is only prudent for Senegal to get things
                     ready before the prosecution starts.

                        48. In light of the foregoing considerations, I feel obliged to give my
                     dissent to the decision of the Court. Although I disagree with the Court
                     that Senegal has breached its obligations under Article 6, paragraph 2,
                     and Article 7, paragraph 1, of the Convention since it adopted the neces-
                     sary legislation and established universal jurisdiction over torture in 2007,
                     I wish to reiterate my view that Senegal should take its decision on Bel-
                     gium’s request for extradition as soon as possible so as to, as it declared,
                     submit the case of Mr. Habré to the competent authorities for prosecu-
                     tion.


                                                                       (Signed) Xue Hanqin.




                     165




6 CIJ1033.indb 326                                                                                   28/11/13 12:50

